Case 2:18-cv-00245-JRG Document 385 Filed 02/23/21 Page 1 of 1 PageID #: 43005




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 UNITED SERVICES AUTOMOBILE                      §
 ASSOCIATION, A TEXAS                            §
 RECIPROCAL INTER-INSURANCE                      §
 EXCHANGE;                                       §
                                                 §
                                                 §     CIVIL ACTION NO. 2:18-CV-00245-JRG
                Plaintiff,                       §
                                                 §
 v.                                              §
                                                 §
 WELLS FARGO BANK, N.A., A                       §
 NATIONAL BANKING ASSOCIATION;                   §
                                                 §
                Defendant.                       §

                                             ORDER
        Before the Court is the Joint Motion to Stay All Deadlines and Notice of Settlement (the

“Motion”). (Dkt. No. 384.) In the Motion, Plaintiff United Services Automobile Association and
 .
Defendant Wells Fargo Bank, N.A. (collectively, the “Parties”) inform the Court that they have

reached a settlement in principle to resolve all claims asserted in the above-captioned case, and

jointly request a stay of the case in order to finalize the settlement. Having considered the Motion,

the Court is of the opinion that it should be and hereby is GRANTED. It is therefore ORDERED

that the above-captioned case is STAYED for sixty (60) days from the date of this Order, during

which time appropriate dismissal papers shall be filed.

      So ORDERED and SIGNED this 22nd day of February, 2021.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
